Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of Exar Corporation, a Delaware corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 22, 2016 Simcoe Partners, L.P. By: Simcoe Management Company, LLC General Partner By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Managing Member Simcoe Management Company, LLC By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Managing Member SDR Partners, LLC By: Simcoe Capital Management, LLC Investment Manager By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Managing Member Simcoe Capital Management, LLC By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Managing Member /s/ Jeffrey Jacobowitz Jeffrey Jacobowitz
